OPINION RENDERED ON RE-HEARING.
In the opinion rendered in this cause on February 13, last, the court said, in relation to the title claimed by the respondents, that neither the judgment nor any of the subsequent proceedings upon which said title was based purported to relate back to an attachment lien. In this we were in error, for the sheriff’s deed recited that, “ The then sheriff of said Spokane county did, on the 20th day of May, 1889, duly attach the hereinafter described real estate to satisfy any judgment that might be obtained in said action,” and the *690deed purported to convey the title as of the date of the attachment. Aside from the reference in the deed the statement was correct. No attention had been called to this clause in the briefs or argument. In a petition for re-hearing the respondents directed our attention thereto, and the court,.deeming it of sufficient importance, granted a re-hearing, and, it being an error in fact, granted the order without first giving appellant an opportunity to answer the petition, as is the usual practice. Additional briefs were filed by counsel and the cause was re-argued orally, and it is again before us for consideration.
We are satisfied that the case does not fall within' the rule adopted by a majority of the court in California Safe Deposit, etc., Co. v. Cheney Electric Light, etc., Co., 12 Wash. 138 (40 Pac. 732), which is relied-upon by the respondents, for here the question of priority is the one in issue. The legal title is conceded to be in respondents. The only question is whether it was subsequent to appellant’s mortgage, and this appellant has a right to have determined in the foreclosure suit. The mere assertion by the respondents that it was a prior title cannot deprive the plaintiff of the right to have it litigated in this suit. This of itself would necessitate a reversal, but in view of the fact that the respondents strenuously contend that they have other competent proof to submit relating to the attachment and its. purported dissolution, showing the record to have been falsified, and this contention being supported in a measure by the finding of the -lower court, which indicates . that- the matter was not fully tried, we will not at this time hold the respondents concluded by the record as it stands.
This requires the decision of another question, and that is, whether it was necessary for the court to-*691have directed a sale-of the property in the judgment rendered in the’attachment suit, or at some time in that action. This was one of the questions upon which an argument was’directed in the order for rehearing. While we are satisfied that it would be a more regular and much better practice to have an order or judgment of the court directing a sale of the property attached, there are several reasons which' have induced us to hold that the same was not necessary. The statute does not in express terms require it, and there is room for holding that the- same was not essential, although it makes an exception to the general rule that in the enforcement of liens upon real estate it is necessary to have á judgment of the court foreclosing the same. Under such statutes the courts of the different states have-arrived at different conclusions in considering whether it was necessary to have a judgment of condemnation of the attached property entered in the action (Shinn, Attachment and Garnishment, §450); and we-are satisfied that it has-not been the uniform practice in this territory and state to have such a judgment entered. A holding at this time that it was necessary to do so would tend to the unsettling of titles. Furthermore, in a case like this, where intervening rights accrued after the attachment levy and prior to the execution levy, and there is a question as to whether the attachment had been dissolved prior, to obtaining such rights, or. whether the'same, was in force at the time the judgment was entered, it is clear that the entry of a judgment of condemnation. or foreclosure as against the attached property by the court would not be binding upon the parties claiming "such intervening rights, and they would have the right to litigate it. This, in connection with the foregoing reasons, has led us to *692construe the statutes relating to the procedure in such matters, where a personal service was had upon the defendant in the attachment suit, as not requiring a special judgment foreclosing the lien upon the property attached.
Consequently the judgment will be reversed and the cause remanded for a new trial in accordance with this opinion.
Anders, Dunbar and Gordon, JJ., concur.